Dismissed and Memorandum Opinion filed August 5, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00761-CV
____________
 
JAY H. COHEN, Appellant
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT AND THE HARRIS COUNTY
APPRAISAL REVIEW BOARD, Appellees
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2008-57088
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 18, 2009.  On July 23, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and
Seymore.